          Case 4:20-cv-00844-KGB Document 5 Filed 02/12/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

HEROD SHEPHERD, JR.                                                                   PETITIONER
ADC #085740

v.                                Case No. 4:20-cv-00844-KGB

DEXTER PAYNE                                                                        RESPONDENT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Herod Shepherd, Jr.’s petition for writ of habeas corpus is dismissed without prejudice. The relief

sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action is considered frivolous and not

in good faith.

       So adjudged this 12th of February, 2021.


                                                       _______________________
                                                       Kristine G. Baker
                                                       United States District Judge
